   Case 4:19-cv-00564-P Document 13 Filed 04/14/20             Page 1 of 7 PageID 118



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

BENJAMIN LAMONT ROBERSON,                  §
                                           §
              Petitioner,                  §
                                           §
VS.                                        §      Civil Action No. 4:19-CV-564-P
                                           §
ERIC D. WILSON, Warden,                    §
FMC-Fort Worth,                            §
                                           §
              Respondent.                  §


                              OPINION AND ORDER

       This is a petition for a writ of habeas corpus filed under 28 U.S.C. § 2241, by

Petitioner, Benjamin Lamont Roberson, against Eric D. Wilson, warden of FMC-Fort Worth,

Respondent. After having considered the petition and relief sought by Petitioner, the Court

has concluded that the petition should be denied.

I. FACTUAL AND PROCEDURAL HISTORY

       In his petition, Petitioner challenges a 2018 disciplinary proceeding conducted at FCI-

Memphis and the resultant sanctions. Pet. 2, ECF No. 1. Petitioner was charged in Incident

Report No. 3130803 with possession of a hazardous tool (a cell phone), a code 108 violation,

and destroying/disposing of any item during a search, a code 115 violation. Resp’t’s App. 12,

ECF No. 11. The incident report alleged the following:

       On 06/02/2018, at 10:45 pm, I was observing the day room of C-dorm while
       officer Danner was conducting a search of the area and pat searches of the
       inmates. I observed inmate Roberson, B. #25945-001 run out the front door of
       the day room. I followed him in time to observe him throw an unknown object
      Case 4:19-cv-00564-P Document 13 Filed 04/14/20            Page 2 of 7 PageID 119



         down towards the side of C-unit. I remained standing in my location and
         observed inmate Roberson return back inside C-dorm. I, then, immediately
         conducted a search of the area where I saw inmate Roberson throw the object.
         I recovered a black LG cell phone with magnets attached on the back. I
         observed the area from the time I saw inmate Roberson discard the object until
         I recovered the cell phone. No one else was in the area before I discovered the
         phone and departed. I, then, returned back to C-dorm and escorted inmate
         Roberson to the visiting area and then the holding cell. This Incident Report
         is a re-write from 06-02-2018 at 11:00PM.

Id.

         The record reflects that Petitioner received advance notice of the charges, was advised

of his rights, and attended a disciplinary hearing on June 28, 2018, after which the

disciplinary hearing officer (DHO) found that Petitioner committed the violation. Id. at 21.

During the hearing, Petitioner waived his rights to have staff representation and to call

witnesses, denied the charges, and gave a statement. He had no documentary evidence to

present. Id. The DHO based his decision on the “greater weight” of the evidence, which

included the reporting officer’s eyewitness statement and photographs of the cell phone. Id.

at 23. The DHO’s sanctions included the loss of 41 days of good-time credit, 30 days of

disciplinary segregation, and 180 days’ loss of commissary, phone, and visitation privileges.

Id. Petitioner received a copy of the DHO’s findings on August 6, 2018. Id. Following the

disciplinary proceeding, Petitioner was transferred to FMC-Fort Worth, a higher security

prison. Id. at 6-7.




                                                2
   Case 4:19-cv-00564-P Document 13 Filed 04/14/20               Page 3 of 7 PageID 120



II. ISSUES

       Petitioner raises two grounds for relief. Under his first ground, he claims that, in

violation of the Fifth Amendment and Program Statement 5270.09, he was denied due

process during the disciplinary proceedings in the following respects (any spelling,

grammatical, and/or punctuation errors are in the original):

              (1) The officer wrote an incident report alleging that [Petitioner]
       personally violated institution policies and procedures by having a cell phone.
       However, the officer never saw [Petitioner] with a cell phone, never
       confiscated a cell phone from [Petitioner], never provided [Petitioner] with a
       confiscation slip for contraband, and never verified any contacts in the cell
       phone to match [Petitioner]’s contacts on his institution verified phone list.

              (2) The officer alleged to have found the cell phone in a common area
       outside the institution, and since [Petitioner] was seen coming in or out of the
       unit, he assumed the cell phone was [Petitioner]’s.

               (3) The officer originally wrote the incident report on June 1, 2018.
       Then re-wrote (without the Warden’s permission) another incident report on
       June 2, 2018 changing the alleged incident. Then re-wrote (without the
       Warden’s permission) another incident report on on June 2, 2018. The third
       incident report was not delivered to [Petitioner] until, 20 days later on June 22,
       2018 in violation of § 541.5(a), and no investigation report was ever attached
       to establish any authorized delays (and the incident placed before the UDC and
       DHO was not delivered in accordance to policies and procedures).

                (4) The UDC must review the incident report within five work days
       after it was issued with the inmate. This was not done. [The Incident Report]
       was issued on June 2, 2018, and the UDC did not review it with [Petitioner]
       until June 28, 2018. A direct violation of his due process. Further, the UDC did
       not seek or obtain permission from the Warden for the delay.

              (5) The UDC failed to provide [Petitioner] with a written report of it’s
       findings and/or recommendations.



                                               3
   Case 4:19-cv-00564-P Document 13 Filed 04/14/20               Page 4 of 7 PageID 121


Pet’r’s Mem.1 4-5, ECF No. 1.

       Under his second ground, Petitioner claims that there was no evidence linking him to

the cell phone. Id. at 7-12; Pet’r’s Reply 3-6, ECF No. 12. According to Petitioner, the

incident report is false, he had no knowledge of the cell phone or how to operate the

particular cell phone, and the cell phone was found in a common area that he had no control

or dominion over.

III. DISCUSSION

       Federal habeas relief can be had only where the petitioner has been deprived of some

right secured to him by the laws of the United States or by the United States Constitution. See

Malchi v. Thaler, 211 F.3d 953, 957 (5th Cir. 2000). With regard to disciplinary segregation,

temporary commissary, phone, and visitation restrictions, and transfer to a higher security

prison, all of which do not challenge the fact or duration of Petitioner’s confinement, no

protected due process liberty interest is implicated. See Sandin v. Conner, 515 U.S. 472, 486

(1995); Kentucky Dept. of Corrs. v. Thompson, 490 U.S. 454, 464-65 (1989); Olim v.

Wakinekona, 461 U.S. 238, 244-45 (1983); Madison v. Parker, 104 F.3d 765, 768 (5th Cir.

1997); Ghiotto v. Cockrell, No. 3:01-CV-807-L, 2003 WL 21467567, at *1 (N.D. Tex. June

23, 2003). Accordingly, to the extent that he complains of those sanctions and his transfer

to another institution, he fails to state a claim for due-process violations.



       1
       Petitioner’s memorandum in support of his petition is attached to the form petition.
Thus, both documents are referenced as ECF No. 1 and the pagination in the ECF header is
used.

                                               4
   Case 4:19-cv-00564-P Document 13 Filed 04/14/20               Page 5 of 7 PageID 122


       Similarly, to the extent that Petitioner complains that prison officials failed to conduct

an investigation into the incident prior to the disciplinary hearing and that the proceeding

violated certain rules, policies, and regulations of the Bureau of Prisons, he fails to state a

claim for due-process violations. See Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996).

(providing “a prison official’s failure to follow the prison’s own policies, procedures or

regulations does not constitute a violation of due process, if constitutional minima are

nevertheless met”); Moles v. Holt, 221 Fed. App’x 92, 96, 2007 WL 869038, at *3 (3d Cir.

Mar. 23, 2007) (providing the “failure to conduct a prompt and thorough investigation prior

to a disciplinary hearing does not rise to the level of a due process violation”). Nor does he

show any constitutionally protected right implicated by the alleged inaccuracies in the

incident reports.

       On the other hand, where a prison disciplinary hearing results in the loss of good-time

credits, which will result in a prisoner’s confinement being extended, constitutional due

process requires that the inmate receive (1) written notice of the charges against him at least

twenty-four hours prior to the disciplinary hearing, (2) an opportunity to call witnesses and

present documentary evidence in his defense, and (3) a written statement from the factfinder

that includes the evidence relied on and the reasons for the disciplinary action taken. Wolff

v. McDonnell, 418 U.S. 539, 563-66 (1974); Superintendent, Mass. Corr. Inst., Walpole v.

Hill, 472 U.S. 445, 454 (1985). “Some evidence” in support of the DHO’s decision is all that

is required. Hill, 472 U.S. at 455. A federal court need not examine the entire record, assess



                                               5
   Case 4:19-cv-00564-P Document 13 Filed 04/14/20               Page 6 of 7 PageID 123


independently the credibility of witnesses, or weigh the evidence. Id. at 455. It is the role of

the DHO to determine the weight and credibility of the evidence. Hudson v. Johnson, 242

F.3d 534, 537 (5th Cir. 2001). A federal court may act only where arbitrary or capricious

action is shown–i.e., “only where there is no evidence whatsoever to support the decision of

the prison officials.” Reeves v. Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994). An officer’s

incident report, standing alone, is sufficient to constitute some evidence in support of the

guilty determination. Hill, 472 U.S. at 454.

       Here, Petitioner received all the process he was due. Under these circumstances, this

Court is not free to retry the disciplinary charges. The dictates of Wolff were met in this case,

and the DHO’s findings were not unfounded, arbitrary or capricious.

III. CONCLUSION

       For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 is DENIED. Further, a certificate of appealability will not be issued.

Such a certificate may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “Under this standard, when a district

court denies habeas relief by rejecting constitutional claims on their merits, ‘the petitioner

must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th Cir.

2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Petitioner has not made a




                                               6
   Case 4:19-cv-00564-P Document 13 Filed 04/14/20             Page 7 of 7 PageID 124


showing that reasonable jurists would question this Court’s resolution of his constitutional

claims. Therefore, a certificate of appealability should not issue.

       SO ORDERED on this 14th day of April, 2020.




                                Mark T. Pittman
                                UNITED STATES DISTRICT JUDGE




                                              7
